In an action inter alia for a declaratory judgment, defendants appeal from a judgment of the Supreme Court, Nassau County, dated February 7, 1975, which, after a nonjury trial, declared that the Zoning Ordinance of the Town of Oyster Bay is unconstitutional insofar as it affects certain property owned by plaintiff. Judgment affirmed, with costs. The trial court correctly found that the zoning ordinance was unconstitutional as applied to plaintiff’s property. Hopkins, Acting P. J., Martuscello, Margett, Christ and Munder, JJ., concur.